DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al., USPGPub. No. 2016/0320540, in view of “Reactive Compatibilization of Polycarbonate and Poly(methyl methacrylate) in the Presence of a Novel Transesterification Catalyst SnCl2 · 2H2O,” Singh et al., J. Phys. Chem. B 2011, 115, 1601-1607.
Regarding claims 1-3, 6-7, 13-14, 16, and 18-19, Hsiao teaches an electronic display device made from a quantum dot composition, the composition comprising a blend of a polycarbonate resin, an acrylic or methacrylic resin, and quantum dots (Abstract, ¶ [0006]-[0008], [0024], Claims 1-12). The teachings of Hsiao differ from the present invention in that Hsiao does not teach a compatibilizer. Singh, however, teaches the use of SnCl2 · 2H2O as a transesterification catalyst for improving the miscibility of polycarbonate and methacrylic resins, resulting in improved miscibility and transparency (Abstract, “Conclusions”). It would have been obvious to one of ordinary skill in the art to use a transesterification compatibilizer when making the quantum dot resin composition of Hsiao, as doing so would improve the miscibility and optical properties of the composition. 

Regarding claims 4-5, 10, and 20, the teachings of Hsiao differ from the present invention in that Hsiao does not teach any specific concentration for the quantum dots in the resin composition or relative ratio of quantum dots to compatibilizer. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate concentration of quantum dots and compatibilizer based on the specific quantum dots being used and the desired optical properties of the resulting product.

Regarding claim 11, the teachings of Hsiao differ from the present invention in that Hsiao does not teach any specific % light transmission for the composition. Hsiao does, however, teach that the composition is intended to be used to make products including a light-guide plate (Abstract), and it would have been obvious to make the composition as transparent as possible in order to minimize losses in the resulting light guide plate. Additionally, Singh explicitly teaches the compatibilizer to improve the transparency of the resin, and the compatibilizer of Singh is identical to that which Applicant’s specification teaches to achieve the claimed degree of transparency.

Regarding claim 12, the addition of the compatibilizer of Singh to the composition of Hsiao is expected to produce the claimed improvement in transmission because the compatibilizer of Singh is the same compatibilizer taught by Applicant’s specification to produce the claimed result, and because Singh explicitly teaches the compatibilizer to improve the transparency of a resin. 

 Regarding claim 15, although Hsiao does not teach a specific type of electronic product in which the LCD display device is intended to be used, it would have been obvious to one of ordinary skill in the art that the display device could be used in virtually any type of common electronic device that incorporates a display screen, such as a mobile device or television. 

Regarding claim 17, the teachings of Hsiao differ from the present invention in that although Hsiao teaches forming the composition into a film, Hsiao does not teach any specific method for forming the film (i.e. does not teach extrusion). It would, however, have been obvious to one of ordinary skill in the art that virtually any common method of film formation could be used to form the film of Hsiao, including extrusion, and one of ordinary skill in the art would have understood the need to select an appropriate manufacturing method based on the specific details of the product being manufactured. 

Claims 1-3, 8-9, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al., USPGPub. No. 2016/0320540, in view of Boucher et al., USPGPub. No. 2011/0034588.
Regarding claims 1-3, 8-9, 13-14, and 16-19, Hsiao teaches an electronic display device made from a quantum dot composition, as discussed above. The teachings of Hsiao differ from the present invention in that Hsiao does not teach a compatibilizer. Boucher, however, teaches that such blends of polycarbonate and polymethacrylate may include a compatibilizer made from a clay or zinc oxide (a semiconductor) to improve the miscibility, rigidity, and optical properties of the composition (Abstract, ¶ [0033], [0052]-[0054]). It would have been obvious to one of ordinary skill in the art to include a compatibilizer made from a clay or zinc oxide in the composition of Hsiao, as doing so would improve the miscibility, rigidity, and optical properties of the composition. 

Regarding claim 17, the teachings of Hsiao differ from the present invention in that although Hsiao teaches forming the composition into a film, Hsiao does not teach any specific method for forming the film (i.e. does not teach extrusion). Boucher, however, teaches extrusion to be an appropriate method for processing such polymer blends (¶ [0054]). It would have been obvious to one of ordinary skill in the art to use extrusion when making the product of Hsiao, because Boucher explicitly teaches extrusion to be an appropriate method for forming products from such compositions. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785